UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 06-4880


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

TAMMY RENEE SMITH ARROWOOD,

                  Defendant - Appellant,



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (1:05-cr-220-2)


Submitted:    October 14, 2008              Decided:   October 16, 2008


Before KING, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brian Oglesby, Ellenboro, North Carolina, for Appellant. Kenneth
Michel Smith, OFFICE OF THE UNITED STATES ATTORNEY, Charlotte,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Tammy Renee Smith Arrowood pled guilty to conspiracy

to defraud the United States and conspiracy to manufacture and

to possess with intent to distribute methamphetamine, and was

sentenced to twenty-four months in prison.                           She now appeals.

Her attorney has filed a brief pursuant to Anders v. California,

386    U.S.     738      (1967),    alleging        that     Arrowood’s       sentence    is

unreasonable,           but    concluding      that       there    are   no   meritorious

issues for appeal. Although informed of her right to do so,

Arrowood has not filed a pro se supplemental brief.                             Finding no

reversible error, we affirm.

              We review a sentence for reasonableness under an abuse

of discretion standard.                United States v. Pauley, 511 F.3d 468,

473-74      (4th    Cir.      2007).      In     making    this    decision,     we    first

examine the sentence “for significant procedural errors.”                                Id.

There    were      no    such    errors     in     this    case;    we   note    that    the

sentencing         court      correctly    calculated        the    advisory     guideline

range, heard from the parties regarding an appropriate sentence,

considered the factors set forth in 18 U.S.C.A. § 3553(a) (West

2000    &    Supp.      2008),     and    articulated        compelling       reasons    for

imposing      a     variance       sentence.          Pauley,      511   F.3d     at    473.

Specifically,           the     court     considered         Arrowood’s       mental     and

emotional health and her meager work record and determined that



                                               2
the   situation          warranted      a    minor       downward       variation        from    the

advisory guideline range of 27 to 33 months’ imprisonment.

               Our review also requires us to consider the substance

of    the   sentence,          taking       into       account    the     “totality        of    the

circumstances.”           Id.     Arrowood contends that the court erred by

imposing       an    active      prison         sentence,        particularly        given       the

court’s acknowledgement of her physical and emotional problems.

Given   the     seriousness        of       the    charges       to   which       Arrowood      pled

guilty, as well as the other circumstances of this case, we find

that Arrowood’s sentence is substantively reasonable and that

the district court did not abuse its discretion.

               We    have   examined         the       entire    record      in    the    case    in

accordance      with       the    requirements           of     Anders,      and    we    find   no

meritorious          issues      for        appeal.             Accordingly,         we    affirm

Arrowood’s convictions and sentence.                            This court requires that

counsel inform his client, in writing, of her right to petition

the Supreme Court of the United States for further review.                                       If

the   client        requests      that      a     petition       be   filed,       but     counsel

believes that such a petition would be frivolous, then counsel

may     move        in    this     court           for     leave        to     withdraw         from

representation.           Counsel’s motion must state that a copy thereof

was   served        on   the     client.           We    dispense       with      oral    argument

because the facts and legal contentions are adequately presented



                                                   3
in the materials before the court and argument would not aid the

decisional process.

                                                        AFFIRMED




                               4